DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Claim Status
Claims 1-12 are pending.
Claims 8-12 are withdrawn as being directed to a non-elected invention, the election having been made on 7/6/2020.
Claims 1-7 have been examined.

Priority
This application is a 371 of PCT/FR2018/051854 filed on 07/20/2018, which claims foreign priority of FRANCE 1756912 filed on 07/21/2017.
 

Claim Objections
Claim 1 is objected to because of the following informalities:  The amendment “correcting a deficiency in serum clusterin level by” in claim 1 is not in black ink and therefore is not clear.  Appropriate correction is required.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
1.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al.
(Blood (2012) 120 (6): 1157–1164, previously cited 3/26/2021) in view of Cunin et al. (Cell
Death and Disease (2016) 7, e2215, previously cited 3/26/2021).
Claim 1 is drawn to a method of treating a thrombotic microangiopathy comprising administering a therapeutically effective amount of a pharmaceutical composition comprising clusterin to a subject in need; wherein the pharmaceutical composition excludes a von Willebrand factor-cleaving protease. The limitation “correcting a deficiency in serum clusterin level” neither adds a manipulated step to the method nor specifies a structure of administered clusterin; thus, the limitation merely a therapeutic result after administering clusterin without patent weight.
Fuchs et al. teach histones are released from cells during inflammation or infection and stimulate thrombotic microangiopathies (TMA) comprising coagulation, thrombosis, thrombocytopenia, and organ damage in mice (Abstract; p1157, col 2, para 3). Fuchs et al. teach histones induce platelet aggregation and enhance thrombin generation in vitro and histones infused into mice cause thrombocytopenia, promote thrombosis, and contribute to organ damage and death (p1157, col 2, para 2). Fuchs et al. further teach the thrombotic microangiopathies (TMA) including thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome (HUS) in figure 1.
Fuchs et al. teach extracellular histones contribute to cytotoxicity comprising TMA (p1163, col 2, para 2), but do not teach administration of clusterin to treat a histone-mediated cytotoxicity of thrombotic microangiopathy.

    PNG
    media_image1.png
    179
    298
    media_image1.png
    Greyscale
Similarly, Cunin et al. suggest clusterin (Clu) is a protective protein in inflammation and autoimmune diseases (Abstract). Cunin et al. show clusterin (Clu) binds to histones to prevent toxic effect induced by histone (Title and Abstract; p4, Fig 3C). Because Cunin et al. teach clusterin able to bind histones and prevent toxic effect of histone, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer clusterin binding to histones for preventing toxic effect of released extracellular histone-induced thrombotic microangiopathy such as thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome (HUS) taught by Fuchs et al., reading on the limitation of claim 1.
With respect to claim 4, Cunin et al. teach the clusterin (Clu) is Oregon Green 488 (OG)- labeled Clu (p2, col 1, Results), reading on a synthetic or recombinant clusterin.
With respect to claim 5, Fuchs et al. teach the histone-induced thrombotic microangiopathies (TMA) including thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome (HUS) in figure 1.
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer Cunin’s clusterin to treat thrombotic microangiopathy because (a) Fuchs et al. teach histones are released from cells during inflammation or infection and stimulate thrombotic microangiopathies (TMA) comprising coagulation, thrombosis, thrombocytopenia, and organ damage in mice (Abstract; p1157, col 2, para 3) and (b) Cunin et al. show clusterin (Clu) effectively binds to histones to prevent toxic effect induced by histones released from cells (p1, col 2, last para bridging to p2, col 1, para 1-3; p4, Fig 3C). The combination would have reasonable expectation of success because Cunin’s clusterin is expect to bind histones released 
Applicant’s Arguments
(i)	The claim amendment overcomes the rejection of record (Remarks, p4, 2nd last para).
(ii)	The inventors have surprisingly discovered that the amount of serum Clu is lower in patients suffering from TMA. neither Cunin, Fuchs, nor Tang suggest or teach a method of treating TMA by correcting a lower Clu level in TMA (Remarks, p5, para 1).
(iii)	Cunin teaches clusterin binds histone of late apoptotic cells, but not prevent toxic effect of histone released from apoptotic cells because of the following reasons:
(1st, Remarks, p5, para 4) Cunin does not provide suggestion or teaching that Clu binds circulating histones; there is no "histone released from apoptotic cells" in Cunin; 
(2nd, Remarks, p5, last para )  Cunin does not teach any prevention of toxic effect of histone; 
(3rd, p6, para 2) Cunin does not relate to endothelia or TMA characterized by the occurrence of endothelial lesions but Clu-histone binding on apoptotic cells. 
Therefore, Cunin does not provide a motivation or teaching for a method for treating TMA by correcting a deficiency in serum clusterin.
(iv) 	Fuchs teaches away from the claims in that Fuchs teaches that the histones that are released and circulating during acute TMA are not the cause of TMA, since the circulating histones are fragmented, and possibly reflect ongoing thrombolysis. Fuchs further teaches "However, histones lose their toxicity in vitro and in vivo after treatment with activated protein C. " In other words, the histones discussed by Fuchs are fragmented and known to lose their toxicity and their contribution to thrombosis is questioned. (Remarks, p6, last 4 para bridging to p7, para 1-3).
Response to Arguments

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the limitation “correcting a deficiency in serum clusterin level” neither adds a manipulated step to the method nor specifies a structure of administered clusterin. The limitation is merely a therapeutic result after administering clusterin without patent weight. Thus, the rejection is maintained.
Applicant’s argument (ii) is not persuasive because the claims are directed to a method of treating a thrombotic microangiopathy, not “discovered that the amount of serum clusterin (Clu) is lower in patients suffering from TMA” as argued by applicant.
Applicant’s argument (iii) is not persuasive for the reasons as follows. 
Applicant assertion of (iii)(1st) “Cunin’s clusterin only binds to histones released from apoptotic cells not circulating histones” is not reasonable because applicant did not provide any data to support the assertion by showing “clusterin only binds to histones released from apoptotic cells not circulating histones” as argued by applicant.
Applicant’s arguments of (iii)(2nd) and (iii)(3rd) are not persuasive because 1) applicant narrowly interprets Cunin’s teaching of clusterin and 2) applicant’s argues a single reference of Cunin alone instead of a combined teachings of Fuchs and Cunin. Cunin teaches clusterin binds to histones releasing and avoids the initiation of autoimmune response of histone-mediated cytotoxic effect. Fuchs et al. further suggest histones released from cells stimulate thrombotic microangiopathies/TMA (Abstract, col 3; p1158, col 1, para 2) as well as platelet aggregation and thrombin generation (p1157, col 2, para 2-3). Furthermore, the source of released histone able to bind clusterin is not cell-type specific because (a) Cunin teaches a histone source 
Applicant’s argument (iv) of Fuchs teaching away from the claims is false because Fuchs does not teach or suggest a TMA patient should “not” be treated with clusterin anywhere in the prior art. Fuchs et al. suggest histones released during the inflammatory response could provide the second hit, which precipitates acute TMA in patients with pre-existing risk factors (Abstract). Although applicant argues “histones lose their toxicity in vitro and in vivo after treatment with activated protein C”, applicant fails to provide any data to show all released histones loss of toxicity by activated protein C in a TMA patient as argued by applicant. 
For at least the reasons above, applicant’s arguments are not persuasive and the rejection is maintained.

2.	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. in view of Cunin et al. as applied to claims 1, 4-5 and further in view of Tang et al. (WO 01/66689 A2, previously cited 9/10/2020.).
Claim 2 is drawn to said clusterin is a human clusterin of sequence SEQ ID No.: 1. Fuchs et al. in view of Cunin et al. teach a method of administering a clusterin to treat a thrombotic microangiopathy as applied to claims 1 and 4-5 above.
Fuchs et al. in view of Cunin et al. do not specify a protein sequence of clusterin.
Tang et al. teach a method of administering a therapeutic polypeptide composition to individuals affected by a disease or disorder (p62, line 33-35). Tang et al. teach the polypeptide exhibits anti-inflammatory activity (p57, 4.10.15 and p58, para 1). Tang et al. teach the therapeutic polypeptides are SEQ ID NOs: 189-237 (p97, line 33-34). Tang’s peptide SEQ ID 
With respect to claims 6-7, Tang et al. teach the mode of administration is not important, but parenteral administration is preferred (p63, line 1-2) and further suggest intravenous administration of the polypeptide of clusterin to a patient in need is preferred (p65, line 14).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teachings (Fuchs et al. in view of Cunin et al.) with Tang’s clusterin protein sequence because (a) Fuchs et al. in view of Cunin et al. teach administration of a clusterin protein to treat a histone-mediated thrombotic microangiopathies (TMA) and (b) Tang et al. teach an anti-inflammatory peptide of SEQ ID NO: 217 (p57, 4.10.15 and p58, para 1; See the peptide sequence inserted at p107) is a human clusterin with 100% homology to this instant Seq ID NO: 1. The combination would have reasonable expectation of success because the references teach the references teach a clusterin protein.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claims is allowed.
All claims are either identical to or patentably indistinct from claims in the application THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-March-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615